NON-FINAL REJECTION
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 17, 2022 has been entered.

Response to Amendment
	The Amendment filed November 17, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant's amendments to the claims have overcome the 35 U.S.C. 103 rejections previously set forth in the Final Office Action mailed August 19, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable.
Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable.
	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,789,015. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by at least one claim set of each of the listed patents above.
For example, claim 1 of the instant application is anticipated by claim 1 of US Patent No. 10,789,015. Claim 1 of the instant application therefore is not patently distinct from claim 1 of the US Patent No. 10,789,015 and, as such, is unpatentable for obvious-type double patenting. Claims 2-20 of the instant application corresponds to various limitations as recited in claims 2-24 of the US Patent No. 10,789,015, and are rejected on the ground of nonstatutory obviousness-type double patenting on the same rationale as claim 1 above.
	In the event that any claim is not completely anticipated by at least one claim of a patent
above, the claims would still be rejected on the grounds of obvious nonstatutory double
patenting in further view of the prior art below that teaches or makes obvious that missing part,
and one of ordinary skill in the art could have incorporated such teachings prior to the effective
filings date of the claimed invention.
Please note that MPEP § 804 states:
“A complete response to a nonstatutory double patenting (NSDP) rejection is
either a reply by applicant showing that the claims subject to the rejection are patentably
distinct from the reference claims or the filing of a terminal disclaimer in accordance with
37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP §
1490 for a discussion of terminal disclaimers). Such a response is required even when
the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer,
or filing a showing that the claims subject to the rejection are patentably distinct from the
reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements 
as to form not necessary for further consideration of the claims may be held in abeyance
until allowable subject matter is indicated. Replies with an omission should be treated as
provided in MPEP § 714.03.”
In accordance with MPEP § 804 and §714.03 the examiner will hold any
response/amendments to this office action as NON-COMPLIANT without any additional
extensions of time that do not contain:	
a. an approved terminal disclaimer, or
b. a complete and concise explanation of how the inventions are patentably distinct from one another.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Helmick et al. (US 2018/0059945), Berke (US 2016/0011802), Sinclair (US 2008/0307156), and Lee et al. (US 2018/0019007).
Regarding claim 1, Helmick et al. discloses: 
An apparatus, comprising: 
a memory device (FIG. 15 NVM device 1540); 
a first controller (FIG. 15 NVM Controller 1530) coupled to the memory device (FIG. 15 NVM device 1540) via a register clock driver (FIG. 15 RCD 1520), wherein the first controller (FIG. 15 NVM Controller 1530) is configured to: 
send a first ready/busy signal to a host (FIG. 1 Host 100) via a first ready/busy signal bus ([0077] SNVRAM protocols are typically unique from SDRAM protocols in that there are additional control lines sending signals from the storage system to the host. (Typical SDRAM interfaces only include control signals sent from the host to the storage system). These additional control lines are hereafter referred to as the “response bus” (or RSP). The response bus may be synchronous to the master clock in some embodiments, or in other embodiments may have its own strobe signal generated by the memory module. The response bus includes, but is not limited to, signals, which for our purposes are here identified as “READ READY” (R_RDY) and “WRITE CREDIT INCREMENT.” (WC_INC). However, it should be noted that different embodiments of SNVRAM protocols may have electrical signals with similar functions, though the protocol may refer to them by a different name. Accordingly, it should be understood that specific signal names used herein are merely examples; [0094] the controller 130 tells the host 100 the data is ready by sending a R_RDY signal on the response bus (act 710 in FIG. 7); [0163]); and 
send a command to the memory device([0123] the controller 130 can take advantage of the non-deterministic aspect in read and write operations to perform time-consuming actions that have an undetermined duration from the host's perspective; [0124] an operation that has an undetermined duration from the host's perspective can include, but is not limited to, one or more of the following: (1) NVM activity, (2) protection of data stored in the NVM, and (3) data movement efficiencies in the controller; [0125])...
Helmick further disclose that the storage system is compatible with registered DIMM (RDIMM) and load-reduced DIMM (LRDIMM), see [0044], and further disclose that “LRDIMMs have isolators on all electrical communicating groups, and DB and RCD connections to the memory controller are tightly specified,” see [0158]. Helmick does not appear to explicitly disclose “a multiplexor isolating the memory device from the host.” However, Berke discloses:
a multiplexor isolating the memory device from the host (FIG. 2 Isolation/Mux 202; [0014] FIG. 2 shows a DRAM-based non-volatile dual inline memory module (NVDIMM) 114 including an isolation multiplexor 202, a DRAM 204, a NVDIMM controller or control module 206...In other embodiments, DRAM 204, isolation multiplexor 202, NVDIMM controller 206, flash memory 208, and configuration region 214 may each be implemented as a plurality of physical devices; [0026] During normal operation of the NVDIMM 204, data is written to and read from the DRAM 204 via the DDR channel and the isolation multiplexor 202....isolation multiplexor 202 can isolate the DRAM 204 from the DDR channel 106, because the commands and data on the DDR channel may become unreliable)
Helmick et al. and Berke are analogous art because Helmick et al. teach improving data bus transmissions for DIMMs and Berke teaches use of multiplexors in DIMMs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Helmick et al. and Berke before him/her, to modify the teachings of Helmick et al. with Berke’s teachings of multiplexors because implementing multiplexors enables the memory device to be isolated from the DDR channel, which effectively isolates the memory device from the host. Isolating the memory device from the host would prevent the performance of background operations from being affected by commands and data from the host on the DDR channel (Berke [0026]).
Helmick et al. and Berke do not appear to explicitly teach “send a command to the memory device to perform a background operation in response to sending the first ready/busy signal to the host; and wherein the memory device is configured to: perform a background operation in response to receiving the command from the first controller; and a second controller coupled to the first controller, wherein the second controller is configured to send a second ready/busy signal to the host via a second ready/busy signal bus.” However, Sinclair discloses:
send a command to the memory device to perform a background operation in response to sending the first ready/busy signal to the host ([0081] Data consolidation and garbage collection take time and can affect the performance of the memory system, particularly if data consolidation or garbage collection needs to take place before a command from the host can be executed. Such operations are normally scheduled by the memory system controller to take place in the background as much as possible but the need to perform these operations can cause the controller to have to give the host a busy status signal until such an operation is completed; i.e. the controller would send a command to the memory to perform the background operation while sending the busy status signal to the host); and 
wherein the memory device is configured to: 
perform a background operation in response to receiving the command from the first controller ([0081] Data consolidation and garbage collection...are normally scheduled by the memory system controller to take place in the background...cause the controller to have to give the host a busy status signal until such an operation is completed; i.e. the memory may perform a background operation in response to receiving a garbage collection or background command from the controller);...
Helmick et al., Berke, and Sinclair are analogous art because Helmick et al. teach improving data bus transmissions for DIMMs; Berke teaches use of multiplexors in DIMMs; and Sinclair teach interfacing with a host.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Helmick et al., Berke, and Sinclair before him/her, to modify the combined teachings of Helmick et al. and Berke with Sinclair’s teachings of sending a busy signal because doing so would enable the controller to use Helmick’s teachings of a busy/ready bus to notify the host that the memory system is busy and cannot execute a command from the host.
Helmick et al., Berke, and Sinclair do not appear to explicitly teach “a second controller coupled to the first controller, wherein the second controller is configured to send a second ready/busy signal to the host via a second ready/busy signal bus.” However, Lee et al. disclose: 
a second controller coupled to the first controller (FIG. 1 Second controller 222 coupled to First controller 212; [0017] The first and second memory modules 210 and 220 may be realized to have the same structure and configuration. For example, each of the first and second memory modules 210 and 220 may be realized to include a controller and a memory device which are integrated on the same substrate; [0019] the second controller 222 may also have the same configuration as the first controller 212), wherein the second controller (FIG. 1 Second controller 222) is configured to send a second...signal to the host (FIG. 1 Host 300) via a second...signal bus (FIG. 1 Bus 320).
Helmick et al., Berke, Sinclair, and Lee et al. are analogous art because Helmick et al. teach improving data bus transmissions for DIMMs; Berke teaches use of multiplexors in DIMMs; Sinclair teaches interfacing with a host; and Lee et al. teach data processing systems relating to DIMMs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Helmick et al., Berke, Sinclair, and Lee et al. before him/her, to modify the combined teachings of Helmick et al., Berke, and Sinclair with the Lee et al. teachings of duplicating the second controller because doing so would enable a second memory module to connect to the second controller. The duplicated structures would enable the first and second memory modules to be interchangeable with one another (Lee et al. [0019]).
Helmick et al. disclose a first controller that is configured to send a first ready/busy signal to a host via a first ready/busy signal bus. Lee et al. disclose that the first controller and the second controller have the same configuration and disclose that the second controller communicates with the host via a second bus. Helmick et al., Berke, Sinclair, and Lee et al. do not appear to explicitly teach “a second ready/busy signal...a second ready/busy signal bus.” However, it would be obvious to one skilled in the art before the effective filing date of the claimed invention that the second controller sends “a second ready/busy signal” to the host via “a second ready/busy signal bus” because the first and second controllers have the same configuration. Therefore, the combination of Helmick et al., Sinclair, and Lee et al. disclose “...a second ready/busy signal...a second ready/busy signal bus.”
Regarding claim 2, Sinclair further discloses: 
The apparatus of claim 1, wherein the first ready/busy signal indicates that the first controller is busy (disclosing the busy status signal suggests that the controller is busy to perform the background operation [0081]).
Regarding claim 3, Helmick et al., Berke, Sinclair, and Lee et al. further disclose: 
The apparatus of claim 2, wherein the first controller is busy in response to a dual in-line memory module (DIMM) executing a command (Helmick et al. disclose a DIMM (FIG. 15) and Sinclair discloses the controller is busy to perform a background operation with the memory ([0081])).
Regarding claim 4, Helmick et al. further disclose: 
The apparatus of claim 3, wherein the DIMM includes the memory device and a different memory device (FIG. 15 the DIMM comprises a plurality of NVM devices 1540).
Regarding claim 5, Helmick et al. further disclose: 
The apparatus of claim 4, wherein the DIMM executing the command includes the memory device transferring data to the different memory device ([0125] improving or mitigating endurance of NVM (e.g., wear leveling data movement where wear leveling is dispersing localized user activity over a larger physical space to extend the device's endurance).
Regarding claim 6, Helmick et al., Berke, Sinclair, and Lee et al. further disclose: 
The apparatus of claim 3, wherein the DIMM sends a third ready/busy signal to the host in response to completing the execution of the command (Helmick et al. disclose a DIMM (FIG. 15) that sends ready signals to the host [0077]; Sinclair at [0081] the controller to have to give the host a busy status signal until such an operation is completed; i.e. the host receives the end of the busy status signal and the end of the busy status signal serves as a third ready/busy signal in response to completing the background operation).
Regarding claim 7, Sinclair further disclose: 
The apparatus of claim 6, wherein the DIMM receives a command from the host in response to sending the third ready/busy signal ([0081] Data consolidation and garbage collection take time and can affect the performance of the memory system, particularly if data consolidation or garbage collection needs to take place before a command from the host can be executed; i.e. a host command may be executed in response to the end of the busy status signal. This suggests that the DIMM may receive the host command in response to the end of the busy status signal [0081]).
Regarding claim 8, Sinclair further disclose: 
The apparatus of claim 1, wherein the background operation includes performing garbage collection on the memory device ([0081] Data consolidation and garbage collection take time and can affect the performance of the memory system, particularly if data consolidation or garbage collection needs to take place before a command from the host can be executed. Such operations are normally scheduled by the memory system controller to take place in the background as much as possible but the need to perform these operations can cause the controller to have to give the host a busy status signal until such an operation is completed).
Regarding claim 10, Sinclair further disclose: 
The apparatus of claim 1, wherein the background operation includes performing a reconcile operation on the memory device ([0081] Data consolidation; i.e. Performing the data consolidation is a process of taking all data from blocks of the memory, cleaning it up, and combining it in a single location or a block. This process suggests that performing the data consolidation may be considered performing a reconcile operation on the memory).
Regarding claim 11, Helmick et al. further disclose: 
The apparatus of claim 10, wherein the reconcile operation includes transferring data between the memory device and a different memory device ([0125] improving or mitigating endurance of NVM (e.g., wear leveling data movement where wear leveling is dispersing localized user activity over a larger physical space to extend the device's endurance).
Regarding claim 12, Helmick et al. discloses: 
A system, comprising: 
a host (FIG. 1 Host 100); 
a memory device (FIG. 15 NVM device 1540) and a first controller (FIG. 15 NVM Controller 1530) on a dual in-line memory module (DIMM) (FIG. 15 DIMM), wherein the first controller is coupled to the host via a first ready/busy signal bus ([0077] SNVRAM protocols are typically unique from SDRAM protocols in that there are additional control lines sending signals from the storage system to the host. (Typical SDRAM interfaces only include control signals sent from the host to the storage system). These additional control lines are hereafter referred to as the “response bus” (or RSP). The response bus may be synchronous to the master clock in some embodiments, or in other embodiments may have its own strobe signal generated by the memory module. The response bus includes, but is not limited to, signals, which for our purposes are here identified as “READ READY” (R_RDY) and “WRITE CREDIT INCREMENT.” (WC_INC). However, it should be noted that different embodiments of SNVRAM protocols may have electrical signals with similar functions, though the protocol may refer to them by a different name. Accordingly, it should be understood that specific signal names used herein are merely examples; [0094] the controller 130 tells the host 100 the data is ready by sending a R_RDY signal on the response bus (act 710 in FIG. 7); [0163]) and the memory device is coupled to the first controller via a register clock driver (FIG. 15 RCD 1520);
wherein the first controller is configured to:
send a first([0077] SNVRAM protocols are typically unique from SDRAM protocols in that there are additional control lines sending signals from the storage system to the host. (Typical SDRAM interfaces only include control signals sent from the host to the storage system). These additional control lines are hereafter referred to as the “response bus” (or RSP). The response bus may be synchronous to the master clock in some embodiments, or in other embodiments may have its own strobe signal generated by the memory module. The response bus includes, but is not limited to, signals, which for our purposes are here identified as “READ READY” (R_RDY) and “WRITE CREDIT INCREMENT.” (WC_INC). However, it should be noted that different embodiments of SNVRAM protocols may have electrical signals with similar functions, though the protocol may refer to them by a different name. Accordingly, it should be understood that specific signal names used herein are merely examples; [0094] the controller 130 tells the host 100 the data is ready by sending a R_RDY signal on the response bus (act 710 in FIG. 7); [0163]); and
send a command to the memory device on the DIMM ([0123] the controller 130 can take advantage of the non-deterministic aspect in read and write operations to perform time-consuming actions that have an undetermined duration from the host's perspective; [0124] an operation that has an undetermined duration from the host's perspective can include, but is not limited to, one or more of the following: (1) NVM activity, (2) protection of data stored in the NVM, and (3) data movement efficiencies in the controller; [0125])... 
Helmick further disclose that the storage system is compatible with registered DIMM (RDIMM) and load-reduced DIMM (LRDIMM), see [0044], and further disclose that “LRDIMMs have isolators on all electrical communicating groups, and DB and RCD connections to the memory controller are tightly specified,” see [0158]. Helmick does not appear to explicitly disclose “a multiplexor isolating the memory device from the host.” However, Berke discloses:
a multiplexor isolating the memory device from the host (FIG. 2 Isolation/Mux 202; [0014] FIG. 2 shows a DRAM-based non-volatile dual inline memory module (NVDIMM) 114 including an isolation multiplexor 202, a DRAM 204, a NVDIMM controller or control module 206...In other embodiments, DRAM 204, isolation multiplexor 202, NVDIMM controller 206, flash memory 208, and configuration region 214 may each be implemented as a plurality of physical devices; [0026] During normal operation of the NVDIMM 204, data is written to and read from the DRAM 204 via the DDR channel and the isolation multiplexor 202....isolation multiplexor 202 can isolate the DRAM 204 from the DDR channel 106, because the commands and data on the DDR channel may become unreliable)
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Helmick et al. and Berke do not appear to explicitly teach send a command to the memory device on the DIMM “in response to sending the first ready/busy signal to the host; and wherein the memory device is configured to:  execute a background operation in response to receiving the command from the controller; and a second controller coupled to the first controller, wherein the second controller is configured to send a second ready/busy signal to the host via a second ready/busy signal bus, wherein the second ready/busy signal indicates the second controller is ready to receive commands.” However, Sinclair discloses:
send a command to the memory device on the DIMM (as taught by Helmick et al. above) in response to sending the first ready/busy signal to the host ([0081] Data consolidation and garbage collection take time and can affect the performance of the memory system, particularly if data consolidation or garbage collection needs to take place before a command from the host can be executed. Such operations are normally scheduled by the memory system controller to take place in the background as much as possible but the need to perform these operations can cause the controller to have to give the host a busy status signal until such an operation is completed; i.e. the controller would send a command to the memory to perform the background operation while sending the busy status signal to the host); and 
wherein the memory device is configured to: 
execute a background operation in response to receiving the command from the controller ([0081] Data consolidation and garbage collection...are normally scheduled by the memory system controller to take place in the background...cause the controller to have to give the host a busy status signal until such an operation is completed; i.e. the memory may perform a background operation in response to receiving a garbage collection or background command from the controller); and 
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Helmick et al., Berke, and Sinclair do not appear to explicitly teach “a second controller coupled to the first controller, wherein the second controller is configured to send a second ready/busy signal to the host via a second ready/busy signal bus, wherein the second ready/busy signal indicates the second controller is ready to receive commands.” However, Lee et al. disclose: 
a second controller coupled to the first controller (FIG. 1 Second controller 222 coupled to First controller 212; [0017] The first and second memory modules 210 and 220 may be realized to have the same structure and configuration. For example, each of the first and second memory modules 210 and 220 may be realized to include a controller and a memory device which are integrated on the same substrate; [0019] the second controller 222 may also have the same configuration as the first controller 212), wherein the second controller (FIG. 1 Second controller 222) is configured to send a second...signal to the host (FIG. 1 Host 300) via a second...signal bus (FIG. 1 Bus 320).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Helmick et al. disclose a first controller that is configured to send a first ready/busy signal to a host via a first ready/busy signal bus. Lee et al. disclose that the first controller and the second controller have the same configuration and disclose that the second controller communicates with the host via a second bus. Helmick et al., Berke, Sinclair, and Lee et al. do not appear to explicitly teach “a second ready/busy signal...a second ready/busy signal bus.” However, it would be obvious to one skilled in the art before the effective filing date of the claimed invention that the second controller sends “a second ready/busy signal” to the host via “a second ready/busy signal bus” because the first and second controllers have the same configuration. Therefore, the combination of Helmick et al., Berke, Sinclair, and Lee et al. disclose “...a second ready/busy signal...a second ready/busy signal bus.”
Regarding claim 13, Helmick et al., Berke, Sinclair, and Lee et al. further disclose: 
The system of claim 12, wherein the first controller is configured to send a third ready/busy signal via the first ready/busy signal bus to the host in response to the background operation being executed (Helmick et al. disclose a DIMM (FIG. 15) that sends ready signals to the host [0077]; Sinclair at [0081] the controller to have to give the host a busy status signal until such an operation is completed; i.e. the host receives the end of the busy status signal and the end of the busy status signal serves as a third ready/busy signal in response to completing the background operation).
Regarding claim 14, Helmick et al., Berke, Sinclair, and Lee et al. further disclose: 
The system of claim 13, wherein the host is configured to send a command to the first controller via a register clock driver (RCD), a first bus, and a second bus (Helmick et al. disclose:  FIG. 16 NVM Controller 1530 receives command on CMD busses 1 and 6 via RCD 1520; [0139]-[0140]) in response to receiving the third ready/busy signal (Sinclair at [0081] the controller to have to give the host a busy status signal until such an operation is completed; i.e. the host receives the end of the busy status signal and the end of the busy status signal serves as a third ready/busy signal in response to completing the background operation).
Regarding claim 15, Helmick et al. further disclose: 
The system of claim 14, wherein the controller is configured to send a different command to the first memory device via the RCD in response to receiving the command from the host ([0139] The address and read command are then transmitted from the RCD 1520 to the NVM controller 1530 (arrow 2). The read command is processed and transmitted to the relevant NVM devices 1540 (arrow 3), and the read data returns to NVM controller and then onward to the DBs 1550 (arrow 4)).
Regarding claim 16, Helmick et al. discloses: 
A method, comprising: 
sending a first ready/busy signal to a host from a first controller on a dual in-line memory module (DIMM) (FIG. 15 DIMM) via a first ready/busy signal bus ([0077] SNVRAM protocols are typically unique from SDRAM protocols in that there are additional control lines sending signals from the storage system to the host. (Typical SDRAM interfaces only include control signals sent from the host to the storage system). These additional control lines are hereafter referred to as the “response bus” (or RSP). The response bus may be synchronous to the master clock in some embodiments, or in other embodiments may have its own strobe signal generated by the memory module. The response bus includes, but is not limited to, signals, which for our purposes are here identified as “READ READY” (R_RDY) and “WRITE CREDIT INCREMENT.” (WC_INC). However, it should be noted that different embodiments of SNVRAM protocols may have electrical signals with similar functions, though the protocol may refer to them by a different name. Accordingly, it should be understood that specific signal names used herein are merely examples; [0094] the controller 130 tells the host 100 the data is ready by sending a R_RDY signal on the response bus (act 710 in FIG. 7); [0163]);
Helmick further disclose that the storage system is compatible with registered DIMM (RDIMM) and load-reduced DIMM (LRDIMM), see [0044], and further disclose that “LRDIMMs have isolators on all electrical communicating groups, and DB and RCD connections to the memory controller are tightly specified,” see [0158]. Helmick does not appear to explicitly disclose “a multiplexor isolating the memory device from the host.” However, Berke discloses:
a multiplexor isolating the memory device from the host (FIG. 2 Isolation/Mux 202; [0014] FIG. 2 shows a DRAM-based non-volatile dual inline memory module (NVDIMM) 114 including an isolation multiplexor 202, a DRAM 204, a NVDIMM controller or control module 206...In other embodiments, DRAM 204, isolation multiplexor 202, NVDIMM controller 206, flash memory 208, and configuration region 214 may each be implemented as a plurality of physical devices; [0026] During normal operation of the NVDIMM 204, data is written to and read from the DRAM 204 via the DDR channel and the isolation multiplexor 202....isolation multiplexor 202 can isolate the DRAM 204 from the DDR channel 106, because the commands and data on the DDR channel may become unreliable)
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Helmick et al. and Berke do not appear to explicitly teach “sending a second ready/busy signal to the host from a second controller on the DIMM via a second ready/busy signal bus; executing, via the first controller, a background operation on a first memory device on the DIMM in response to sending the first ready/busy signal to the host; receiving a first command from the host at the second controller in response to the second controller sending the second ready/busy signal to the host; sending the first command from the second controller to the second memory device in response to receiving the first command at the second controller; sending a third ready/busy signal to the host from the first controller via the first ready/busy signal bus in response to executing the background operation; receiving a second command from the host at the first controller in response to the first controller sending the third ready/busy signal to the host; and sending the second command from the first controller to the first memory device in response to receiving the command at the first controller.” However, Sinclair discloses:
executing, via the first controller, a background operation on a first memory device on the DIMN in response to sending the first ready/busy signal to the host ([0081] Data consolidation and garbage collection take time and can affect the performance of the memory system, particularly if data consolidation or garbage collection needs to take place before a command from the host can be executed. Such operations are normally scheduled by the memory system controller to take place in the background as much as possible but the need to perform these operations can cause the controller to have to give the host a busy status signal until such an operation is completed; i.e. the controller would send a command to the memory to perform the background operation while sending the busy status signal to the host);
receiving a first command from the host at the...controller (FIG. 1 Host System 1 sends commands to Host Interface & Memory Controller 8; [0054] host command to program data or read data) in response to the...controller sending the second ready/busy signal to the host ([0081] Data consolidation and garbage collection take time and can affect the performance of the memory system, particularly if data consolidation or garbage collection needs to take place before a command from the host can be executed. Such operations are normally scheduled by the memory system controller to take place in the background as much as possible but the need to perform these operations can cause the controller to have to give the host a busy status signal until such an operation is completed; i.e. a host command may be executed in response to the end of the busy status signal. This suggests that the controller may receive the host command in response to the end of the busy status signal [0081]); 
sending the first command from the...controller to the...memory device in response to receiving the first command at the...controller (FIG. 1 controller 8 sends a command to flash memory 7 in response to controller 8 receiving; [0081] suggests controller may receive the host command in response to the end of the busy status signal; [0054] host command to program data or read data); 
sending a third ready/busy signal to the host from the first controller via the first ready/busy signal bus in response to executing the background operation (Helmick et al. disclose a DIMM (FIG. 15) that sends ready signals to the host [0077]; Sinclair at [0081] the controller to have to give the host a busy status signal until such an operation is completed; i.e. the host receives the end of the busy status signal and the end of the busy status signal serves as a third ready/busy signal in response to completing the background operation); 
receiving a second command from the host at the first controller (FIG. 1 Host System 1 sends commands to Host Interface & Memory Controller 8; [0054] host command to program data or read data) in response to the first controller sending the third ready/busy signal to the host ([0081] Data consolidation and garbage collection take time and can affect the performance of the memory system, particularly if data consolidation or garbage collection needs to take place before a command from the host can be executed. Such operations are normally scheduled by the memory system controller to take place in the background as much as possible but the need to perform these operations can cause the controller to have to give the host a busy status signal until such an operation is completed; i.e. a host command may be executed in response to the end of the busy status signal. This suggests that the controller may receive the host command in response to the end of the busy status signal [0081]); and 
sending the second command from the first controller to the first memory device in response to receiving the command at the first controller (FIG. 1 controller 8 sends a command to flash memory 7 in response to controller 8 receiving; [0081] suggests controller may receive the host command in response to the end of the busy status signal; [0054] host command to program data or read data).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Helmick et al., Berke, and Sinclair do not appear to explicitly teach “a second controller, ” “a second memory device,” “sending a second ready/busy signal to the host from a second controller on the DIMM via a second ready/busy signal bus.” However, Lee et al. disclose:
sending a second...signal to the host (FIG. 1 Host 300) from a second controller (FIG. 1 Second controller 222) on the DIMM ([0019] the second controller 222 may also have the same configuration as the first controller 212; [0043] The memory devices 1350 may be any one of a number of industry standard memory types, including...dual inline memory modules (“DIMMs”)) via a second ready/busy signal bus (FIG. 1 Bus 320) via a second...signal bus (FIG. 1 Bus 320; [0017] The first and second memory modules 210 and 220 may be realized to have the same structure and configuration. For example, each of the first and second memory modules 210 and 220 may be realized to include a controller and a memory device which are integrated on the same substrate; [0019] the second controller 222 may also have the same configuration as the first controller 212); 
...the second memory device (FIG. 1 Second Memory Device 221)... 
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Helmick et al. disclose a first controller that is configured to send a first ready/busy signal to a host via a first ready/busy signal bus. Lee et al. disclose that the first controller and the second controller have the same configuration and disclose that the second controller communicates with the host via a second bus. Helmick et al., Sinclair, and Lee et al. do not appear to explicitly teach “a second ready/busy signal...a second ready/busy signal bus.” However, it would be obvious to one skilled in the art before the effective filing date of the claimed invention that the second controller sends “a second ready/busy signal” to the host via “a second ready/busy signal bus” because the first and second controllers have the same configuration. Therefore, the combination of Helmick et al., Sinclair, and Lee et al. disclose “...a second ready/busy signal...a second ready/busy signal bus.”
Regarding claim 17, Helmick et al. further disclose: 
The method of claim 16, further comprising transferring data between the first memory device and the host in response to receiving the second command ([0138] in response to a read command and is further configured to instruct the DBs 1550 to release their data to the host (after a predefined delay) in response to the RCD 1520 receiving a send command).
Regarding claim 18, Helmick et al. further disclose: 
The method of claim 16, further comprising transferring data between the first memory device and a third memory device in response to receiving the second command ([0055] memory and data management operations (e.g., wear leveling...); [0081] these protocols also can be used to provide time for various maintenance tasks and data quality enhancements, such as error correction, I/O scheduling, memory wear-leveling; [0102] The wear-leveling data movement module 960 is responsible for rearranging the data if a sufficiently unworn memory area cannot be found within the address translation scheme; [0125] improving or mitigating endurance of NVM (e.g., wear leveling data movement where wear leveling is dispersing localized user activity over a larger physical space to extend the device's endurance).
Regarding claim 19, Helmick et al., Sinclair, and Lee et al. further disclose: 
The method of claim 16, further comprising sending a signal from the first memory device to the first controller in response to executing the command (Helmick et al. disclose a DIMM (FIG. 15) that sends ready signals to the host [0077]; Sinclair at [0081] the controller to have to give the host a busy status signal until such an operation is completed; i.e. the host receives the end of the busy status signal and the end of the busy status signal serves as a third ready/busy signal in response to completing the background operation).
Regarding claim 20, Helmick et al. further disclose: 
The method of claim 16, further comprising storing data associated with the second command in the first memory device or in a third memory device (FIG. 17[0140] the write data is committed to the NVM devices 1540 (arrow 5))).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Helmick et al., Berke, Sinclair et al., and Lee et al. as applied to claim 1 above, and further in view of Nam et al. (US 9,514,827).
Regarding claim 9, Helmick et al., Berke, Sinclair et al., and Lee et al. do not appear to explicitly teach while Nam et al. disclose:
The apparatus of claim 1, wherein the background operation includes adjusting threshold
voltages (col. 31, lines 41-44; col. 34, lines 61-65: controller #123 may perform a background
operation, including adjusting threshold voltage).
	Helmick et al., Berke, Sinclair, Lee et al., and Nam et al. are analogous art because Helmick et al. teach improving data bus transmissions for DIMMs; Berke teaches use of multiplexors in DIMMs; Sinclair teach interfacing with a host; Lee et al. teach data processing systems relating to DIMMs; and Nam et al. disclose a memory system.
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, having the teachings of Helmick et al., Berke, Sinclair, Lee et al., and Nam et al. before him/her, to modify the combined teachings of Helmick et al., Berke, Sinclair, and Lee et al. with the Nam et al. teachings of adjusting threshold voltages in a background operation because doing so would increase the performance and reliability of the
memory device (Nam et al. Col 49, lines 11-15).

Response to Arguments
Applicant’s arguments, filed November 17, 2022, with respect to the rejection of the claims has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Helmick et al., Berke, Sinclair et al., and Lee et al. based on applicant’s amendment to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matulik (US 2009/0216926) teaches control circuits for multiple memory controllers
Kurokawa (US 2008/0005514) teach multiple host connections to be connected to a plurality of storage control devices so that commands and data can be directly exchanged between each storage control device
Yoon (US 2017/0277594) teaches a nonvolatile dual in-line memory module capable of independently accessing volatile memory devices with a reduced number of signal lines.
Kumar et al. (US 2016/0349817) disclose RDIMMs use passive multiplexers to isolate the internal bus on the memory devices from the host controller.
Brewer et al. (US 2010/0036997) teach multi-channel DIMM architecture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137